Citation Nr: 0032269	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-52 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1971 to 
March 1972.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In a July 1997 decision, the Board determined 
that an August 1995 rating decision that included a denial of 
service connection for PTSD was a final decision because the 
appellant had not timely perfected an appeal of the decision.  
Service connection for PTSD was then denied on the basis that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The Board's decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, in a March 1998 Order, the Court 
granted a Joint Motion for Remand regarding the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
PTSD and vacated that part of the July 1997 Board decision in 
order to have the Board provide reasons and bases as to why 
either a January 1996 statement from the appellant's 
representative or the appellant's testimony at an April 1996 
RO hearing did not constitute a substantive appeal which 
perfected the appellant's appeal of the August 1995 rating 
decision.  In a July 1998 decision, the Board found that the 
August 1995 rating decision had been perfected, determined 
that the appellant's claim was well grounded, and remanded 
the claim for additional development.  


FINDINGS OF FACT

1.  The appellant has been diagnosed with PTSD.  

2.  The appellant is not shown to be a combat veteran.  

3.  The evidence does not establish that the appellant was 
exposed to stressful events in service that caused PTSD.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has PTSD that developed as a 
result of his exposure to traumatic events while serving on 
the U.S.S. Gompers during his period of military service, 
which caused endless nights of loss of sleep, nightmares, and 
drug use.  As discussed at some length in the Board's 
decision of July 1998, the veteran's claim is well grounded.

A veteran may be granted service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131.  

In order for a veteran to establish service connection 
for PTSD, he/she must submit medical evidence that 
diagnoses the condition in accordance with DSM-IV and 
demonstrates a link between current symptoms and an in-
service stressor, and he/she must present credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to combat, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  38 C.F.R. 
§ 3.304(f).  

Regulations also provide that a veteran can establish service 
connection where all the evidence of record, including that 
pertinent to service, demonstrates that his/her current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In seeking to establish service connection for PTSD, the 
appellant needs to show that there is at least an approximate 
balance of the positive and negative evidence as to the 
presence of the disease and its relationship to his military 
service.  If the evidence establishes such equipoise, then 
all reasonable doubt is extended to the appellant and service 
connection must be awarded.  38 U.S.C.A. § 5107(b).  
Therefore, the Board must determine to what extent the 
evidence presented in this case supports the appellant's 
claim.  

Service personnel records show that he was stationed aboard 
the U.S.S. Samuel Gompers from October 1971 to March 1972.  
Service medical records do not reveal any complaints of 
psychiatric problems, traumatic events, or racial incidents.  

The medical evidence submitted includes VA outpatient and 
hospitalization records dated in the 1990's.  A report of VA 
hospitalization from August 1994 to April 1995 shows that the 
appellant requested referral to a PTSD program in March 1995, 
although he had not reported any psychiatric history.  A July 
1995 report of VA hospitalization indicated that the 
appellant's stressors appeared to be cumulative and non-
combat related.  During subsequent VA hospitalization from 
November to December 1995, the appellant complained of 
insomnia, sleep paralysis, sleep terrors, hypervigilance, 
irritability, psychologic arousal with exposure to reminders, 
decreased concentration, intrusive imagery, nightmares, 
avoidance symptoms, decreased affective variability, and 
"numbing".  It was reported that he had symptoms of PTSD 
and that he would participate in a substance abuse PTSD 
program.  A diagnosis of chronic PTSD was reported.  

At an April 1996 RO personal hearing, the appellant testified 
that the stressful events he experienced on board ship 
consisted of having witnessed a white sailor being chewed out 
by an officer and then seeing the sailor's body the next day 
as it was carried out after he had hung himself with his 
bedsheets, hearing about two white sailors being thrown 
overboard in a racially motivated attack and lost at sea, and 
experiencing several incidents of racial tension that 
included fights.  

At a November 1998 RO hearing, the appellant again recounted 
the events concerning the sailor who hanged himself and the 
racial problems on his ship.  He further testified that 
during a hurricane when he was on the port side watch a 
sailor had been washed overboard and lost at sea, and that he 
had heard about one white and one black sailor being thrown 
overboard and lost at sea while he was assigned to the ship.  

A March 2000 reply from USASCRUR noted that command histories 
of the U.S.S. Samuel Gompers for the years 1971 and 1972, 
which were included with the reply, did not mention the 
occurrence of racial incidents aboard the ship during the 
appellant's period on board ship.  The histories also did not 
show that there was any incident of a hanging or anyone being 
thrown overboard while the appellant was on the ship.  

While the appellant has been diagnosed as having PTSD, he is 
not shown to be a combat veteran.  Although the ship on which 
he served from October 1971 to March 1972, the U.S.S. Samuel 
Gompers, was in the waters off Vietnam during his tour on 
board, the ship's histories for the years of 1971 and 1972 do 
not show that the ship was in a combat situation so as to 
earn the appellant combat status.  Nor do the appellant's 
service records contain any entries that show he received any 
decorations or performed any specific details that would 
place him in combat situations.  Since the appellant is not 
shown to have engaged in combat, a diagnosis based upon the 
history of events related by him is insufficient, by itself, 
to constitute proof of the stressors necessary to give rise 
to such a diagnosis.  See Gaines v. West, 11 Vet. App. 353, 
358-60, (1998).  Therefore, the appellant must present 
evidence other than his own statements to demonstrate that he 
experienced non-combat stressors that caused his PTSD.  

However, none of the claimed stressors cited has been 
corroborated by credible supporting evidence.  The only 
evidence presented by the appellant as to the traumatic 
events alleged to have taken place are the accounts he 
provided, including his hearings.  As noted above, the ship's 
histories fail to support his claim.  The Board is cognizant 
of the conflicting testimony presented by the appellant at 
his hearings, when he initially stated having heard of two 
white sailors being thrown overboard by blacks (April 1996 
hearing-p. 16) but later indicated that a black and a white 
sailor had been thrown overboard (November 1998 hearing-p. 
26).  He also failed to make any mention of a sailor being 
lost during a hurricane until the second hearing.  While the 
appellant has been diagnosed with PTSD, the Board notes that 
such diagnosis has been based on an uncorroborated history 
that he has provided to the medical personnel who have 
evaluated him.  The Board is not required to accept as valid 
a stressor that has been shown to be uncorroborated.  See 
Samuels v. West, 11 Vet. App. 433 (1998).  Because of the 
appellant's inconsistent descriptions of events alleged to 
have happened onboard his ship, the Board finds that his 
account lacks credibility and, more importantly, is 
uncorroborated; therefore, the diagnoses based on such 
history are not valid.  

Absent credible corroborating evidence that the appellant 
experienced a stressful event during non-combat military 
service, the criteria required to support a diagnosis of 
service-incurred PTSD under THE DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV) are not met.  Therefore, the Board 
finds that the much greater weight of the evidence is against 
the veteran's claim that the diagnosis of PTSD reflected in 
the VA medical records is related to military service.  
Consequently, service connection for PTSD is not warranted.  


ORDER

Service connection is denied for PTSD.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

